 1

 2
   William E. Bonham
 3 Attorney at law
   Old Sacramento
 4 916 Second Street
   Sacramento, CA 95814
 5

 6 Attorneys for Joseph DaRosa

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2.2:14-CR-00071-JAM
12                                Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                        DISPOSITION HEARING; ORDER
13                         v.
                                                        DATE: October 1, 2019
14   JOSEPH DAROSA,                                     TIME: 9:15 a.m.
                                                        COURT: Hon. John A. Mendez
15                               Defendant.
16

17

18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:

21          1.     By previous order, the Dispositional Hearing in this matter was set for October 1, 2019.

22          2.     By this stipulation, the parties now request continuance of Dispositional hearing to

23 October 15, 2019.

24          3.     The parties request a continuance to allow defense counsel additional time to conduct

25 investigation, witness interviews in furtherance of preparation of defense’ Dispositional Memorandum

26 for the hearing. USPO Lisa Hage has been noticed..

27

28
            IT IS SO STIPULATED.

                                                        1
 1

 2

 3

 4 Dated: September 27, 2019                             MCGREGOR W. SCOTT
                                                         United States Attorney
 5

 6                                                       /s/ ADRIAN T. KINSELLA
 7                                                       ADRIAN T. KINSELLA
                                                         Assistant United States Attorney
 8

 9
     Dated: September 27, 2019                           /s/ WILLIAM BONHAM
10
                                                         WILLIAM BONHAM
11                                                       Counsel for Defendant
                                                         Joseph DaRosa
12

13                                                  ORDER

14           IT IS ORDERED this 27th day of September, 2019, that the Disposition Hearing previously set

15    for October 1, 2019, at 9:15 a.m. at 9 a.m. is CONTINUED to October 15, 2019 at 9:15 a.m..

16

17       DATED: September 27, 2019
18

19

20

21

22

23

24

25

26

27

28



                                                     2
